                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                               LAFAYETTE DIVISION


GALE E TERRY                              CASE NO. 6:18-CV-01508

VERSUS                                    JUDGE JUNEAU

ACADIANA CONCERN FOR AIDS RELIEF MAGISTRATE JUDGE WHITEHURST
EDUCATION AND SUP

                                    JUDGMENT

      Upon consideration of the Defendant’s Objection to the Report and

Recommendation of the Magistrate Judge previously filed herein recommending

Defendant’s Motion to Dismiss, Rec. Doc. [12], be denied, the Court having

conducted an independent review of the record, adopts in part the Report and

Recommendation.

      The Court finds that the Defendant’s Motion to Dismiss the Plaintiff’s claims

under La. R.S. 23:967, the Louisiana Whistleblower Act, should be granted as to

Plaintiff’s claims based on any reprisal concerning alleged violations of the federal

HIPAA law.

      The Court adopts all remaining reasons of the Report and Recommendation

having determined that the findings and recommendations are correct under

applicable law.
        Accordingly,

        IT IS ORDERED that the Motion to Dismiss filed by Defendant, Acadiana

Concern for AIDS Relief and Support, Inc., is GRANTED IN PART and the Plaintiff’s

claims based on any reprisal concerning alleged HIPAA violations are hereby

DISMISSED.

        IT IS FURTHER ORDERED that the Motion to Dismiss be DENIED IN PART as

to all remaining claims.

        IT IS FURTHER ORDERED that the oral argument previously scheduled for

July 18, 2019 is hereby CANCELED.

        THUS DONE AND SIGNED in Lafayette, Louisiana, on this 31st day of May,

2019.



                                           ______________________________
                                           MICHAEL J. JUNEAU
                                           UNITED STATES DISTRICT JUDGE




                                       2
